DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 

Response to Arguments
The Examiner attempted to contact Applicant’s representative by telephone on 5/19/2021 to discuss the allowable claims and expedite prosecution, but no response was received.

Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.


Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the updated rejections below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulay et al. (U.S. Patent No. 9,277,179) in view of Steelberg (U.S. Patent Application Publication 2012/0159356) in further view of Kerr (U.S. Patent No. 8,942,995).
Referring to claim 15, Fulay also discloses causing display of a first interface that is accessible to a first user on a first computing device (see Figures 3-4 and Column 5, Lines 1-14).
Fulay also discloses receiving, from the second computing device, a first media file in which the second user poses a question to be answered by the first user (see Column 8, Lines 20-30 for allowing a user to join the video conference and directly ask the celebrity a question).
Fulay also discloses receiving, from the first computing device, a second media file in which the first user answers the question posed by the second user (see Column 8, Lines 47-51 for the celebrity answering the user’s question in the video conference).
Fulay also discloses forwarding, via a network, the first and second media files to an entertainment platform for simulcast to a plurality of computing devices via a broadcast network (see Column 5, Lines 30-34 for broadcasting the video conference that includes the user asking the question and the celebrity answering the user’s question to a plurality of viewers).
Fulay fails to disclose storing the first and second media files in a data storage facility accessible to an interaction management platform managed by a first entity and forward the first and second media files to an entertainment platform managed by a second entity for simulcast to a plurality of computing devices via a broadcast network.
see Paragraph 0088 for recording first and second media files in a network server where the first and second media files can be retrieved for future viewing) and forward the first and second media files to an entertainment platform managed by a second entity for broadcast to a plurality of computing devices via a broadcast television network (see Paragraph 0088 for the first and second media files being originally broadcast as a live feed news program, from a news network controlled by an anchor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Fulay, to include the media compilation functionality, as taught by Steelberg, for the purpose of providing a fully interactive social browsing environment and experience (see Paragraph 0007 of Steelberg). 
Fulay and Steelburg fail to teach receiving, from the first computing device, input provided through the first interface that is indicative of a geofence defining a geographic boundary for an interactive session, identifying a second user located with the geofence and causing display of a second interface that is accessible to the second user on a second computing device.
Kerr discloses receiving, from the first computing device, input provided through the first interface that is indicative of a geofence defining a geographic boundary for an interactive session (see Column 19, Lines 59 through Column 20, Line 25), identifying a second user located with the geofence and causing display of a second see Figure 6B and Column 15, Line 57 through Column 16, Line 54).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Fulay and Steelburg, to include the geofence functionality, as taught by Kerr, for the purpose of generating a mobile autonomous dynamic GUI based on location and user preferences (see Column 1, Lines 24-27 of Kerr). 


Referring to claim 16, Fulay discloses that the plurality of computing devices includes the first computing device (see Figure 1).


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fulay et al. (U.S. Patent No. 9,277,179) in view of Steelberg (U.S. Patent Application Publication 2012/0159356) in further view of Kerr (U.S. Patent No. 8,942,995) in further view of Karpenko et al. (U.S. Patent Application Publication 2013/0144785).
Referring to claim 17, Fulay, Steelberg and Kerr disclose all of the limitations of claim 15, but fails to teach receiving, from the second computing device, an indication that the second user logged into a social media account for a social media service and configuring a data record to associate the second user with the social media account.
Karpenko discloses receiving, from the second computing device, an indication that the second user logged into a social media account for a social media service and see Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Fulay, Steelberg and Kerr, using the social media account functionality, as taught by Karpenko, for the purpose of providing an extra layer of security for purchase payment processing by the payment network (see the bottom of Paragraph 0037 of Karpenko).

Referring to claim 19, see the rejection of claim 17 and note the bottom of Paragraph 0126 for multiple users using the pay network.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fulay et al. (U.S. Patent No. 9,277,179) in view of Steelberg (U.S. Patent Application Publication 2012/0159356) in further view of Kerr (U.S. Patent No. 8,942,995)in further view of Karpenko et al. (U.S. Patent Application Publication 2013/0144785) in further view of Belyaev et al. (U.S. Patent Application Publication 2014/0245334).
Referring to claim 18, Steelburg, Fulay, Kerr and Karpenko disclose all of the limitations of claim 17, but fails to teach identifying a scheduling detail for a broadcast session in which the entertainment platform is scheduled to broadcast the first and second media file and causing the scheduling detail to be posted by the social media account to the social media service.
see Figure 2 and Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Steelburg, Fulay, Kerr and Karpenko, using the scheduling and posting functionality, as taught by Belyaev, for the purpose of allowing a user to personally configure personal channels independently according to a user profile having user preferences and/or tracked behavioral data corresponding to the respective channels (see Paragraph 0026 of Belyaev).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fulay et al. (U.S. Patent No. 9,277,179) in view of Steelberg (U.S. Patent Application Publication 2012/0159356) in further view of Kerr (U.S. Patent No. 8,942,995) in further view of Lu et al. (U.S. Patent Application Publication 2013/0003579).
Fulay, Steelburg and Kerr disclose all of the limitations in claim 15, but fails to teach converting the first and second media files into an MPEG-4 format.
Lu discloses converting first and second live video feeds into an MPEG-4 format (see Paragraph 0023 for a video conferencing system that includes an MPEG-4 scalable video encoder).
see Paragraph 0002 of Lu).


Allowable Subject Matter
Claims 7-13 and 23-28 are allowed.  A reasons for allowance will be provided upon allowance of the entire instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLuca et al. (U.S. Patent Application Publication 2020/0074777) discloses a geolocated survey provided to users in a particular geographic area, but fails to teach the multiple server environment in conjunction with interacting with a host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


May 19, 2021